284 So. 2d 338 (1973)
In re Roy Allen RICHARDSON.
No. 54124.
Supreme Court of Louisiana.
November 6, 1973.
Application denied. The applicant has not demonstrated any error of law in the opinion of the Court of Appeal.
BARHAM, J., is of the opinion the writ should be granted. This case presents a res nova question of utmost importance which should be resolved only after full review of the complete record and the law applicable.
CULPEPPER, J., is of the opinion the writ should be granted for the reasons stated by Justice Barham.